—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Alpert, J.), entered November 17, 1995, which, upon a jury verdict finding that the plaintiff had not suffered a serious injury within the meaning of Insurance Law § 5102, is in favor of the defendant and against the plaintiff.
Ordered that the judgment is affirmed, with costs.
The weight to be afforded to the conflicting testimony of experts is a matter peculiarly within the province of the jury (see, Stringile v Rothman, 142 AD2d 637, 640). Contrary to the plaintiff’s contention, the jury’s verdict was amply supported by the evidence adduced at the trial (see, Nicastro v Park, 113 AD2d 129, 134). Miller, J. P., Sullivan, Florio and Luciano, JJ., concur.